Earl Warren: Number 442 -- 422, Federal Trade Commission, petitioner versus Consolidated Food Corporation.(Voive Overlap) Mr. Solicitor General.
Archibald Cox: Mr. Chief Justice, may place the Court. This is a Federal Trade Commission case, here on certiorari to the Court of Appeals for the Seventh Circuit, which involves the validity of a corporate acquisition under Section 7 of the Clayton Act. Consolidated Food, the respondent, acquired all the assets of Gentry Incorporated. The Federal Trade Commission, after the usual proceedings, ordered divestiture and its order was set aside and we brought the case here. The case is novel because it brings before the Court, for the first time, not a horizontal merger, but a kind of vertical merger that we’ve often dealt with, but one where the substantial threat to competition is in the creation of opportunities and a power of reciprocal purchasing, a practice destructively think fair competition which is being more and more widely used as a result of conglomerate mergers and which has become more and more disturbing to economist. In this case, we are concerned with a market for food seasoning, dehydrated garlic and dehydrated onions, a rapidly growing industry that buys many large processors of food. Gentry Incorporated was one of the two dominant firms in that industry. In 1950, immediately prior to the acquisition by Consolidated, its sales accounted for 28 percent of only onion sold and to 51 percent of all the garlic sold. With its principal competitor, Basic, the two had upwards of 80 percent of the entire market and the rest was divided amongst smaller firms. Consolidated Foods Corporation which bought up Gentry, is a large diversified food company, chiefly engaged in distributing food to wholesalers, chain stores, other supermarkets and other outlets. In 1950-51, its assets were 60 million and its sales were 174 million dollars. By 1956, its assets were 99 million dollars and its net sales were more than 268 million dollars. The 50 or 60 percent increase came about very largely as a result of a series of corporate acquisitions. In the period 1950 to 1958, Consolidated bought up 21 other concerns. The merger in 1951, by which Consolidated acquired the assets of Gentry in exchange for common stock, combined two things in Consolidated's hands. One, it gave Consolidated Gentry's already large shares of these markets for onion and garlic.
Potter Stewart: Not consumer goods I gather, these are –-
Archibald Cox: No, this is, but I didn't say onion and garlic, this is dehydrated onion and garlic.
Potter Stewart: And sold to food processes?
Archibald Cox: Sold the food processes like Gaber's Food, Armor --
Potter Stewart: Not directly to the consuming public?
Archibald Cox: No, they are also used for super sale, but not direct --
Justice Bernnan: Is Food Consolidated also a food processing?
Archibald Cox: Consolidated also did some food processing --
Justice Bernnan: It doesn't have retail stores?
Archibald Cox: I think it owns a few retail outlets, but it's essentially in the -- it's role as a distributor that were concerned, we're not suggesting that there was any direct competition between it and Gentry. So that its food processing doesn't matter in that respect, and we're not relying either Mr. Justice Brennan on the suggestion that in its role as processor, it was buying from Gentry and by putting the two together, was able to preempt part of the market in that way. The important point here and it comes to what Mr. Justice Stewart said about this not being consumer goods, is that when you put together, in one set of hands, Gentry's already a large share of this month, 29% and 51%, plus Consolidated purchasing power, then we say the combination carried a sufficiently probable threat to competition and the reason was this, that the sales of onion were made to food processors, they put in it an ingredient, and those food processors were the very people in large part from whom Consolidated would do its buying and the problem in our view is that this interjected into competition in selling onions and garlic an improper force, the opportunities to encourage or enforce reciprocal buying and thus gave Consolidated by merging, an improper advantage over the other sellers of onion and garlic which carried such great threat to competition as to be unlawful under Section 7 of the Clayton Act.
Potter Stewart: Now Consolidated's business, their primary business is a chain retail store, is that it?
Archibald Cox: No, it's between the retail stores and the process --
Potter Stewart: It sells to retail stores.
Archibald Cox: It sells to retail stores.
Potter Stewart: Buy –-
Archibald Cox: It has -- yes, that's it's primary business.
Potter Stewart: It doesn't –-
Archibald Cox: It buys from Gurbert foods, for example, and then sells to Piggly Wiggly.
Potter Stewart: Yes.
Archibald Cox: It also put itself in a position where it was able to sell a garbage foods or have garbage foods, drugs on conclusion that if you would like us to carry your goods instead of Heinz Baby foods, where a seller of ingredients that go into your good a Garber could draw the inference from itself or it might be made explicit. Indeed, in this case, as soon as the acquisition occur the former Gentry officials, now Consolidated to Gentry division, ran right away to the offices of Consolidated and said now help this out in selling to various companies, including Garber and the President of Consolidated as shown by the testimony who have become very enthused about those possibilities. The Commission, after the usual proceedings, found that this merger violated Section 7 and issued an order of divestiture. Because the opinion that Commissioner Elmond delivered, states the theory of the Commission with I think exceptional clarity, I want to take time to outline its reasoning in some detail, it's really the essential reasoning of our case here. It fell into three parts; first the Commission noted the opportunities, noted their opportunities for reciprocal buying, are likely to result in a substantial lessen of substantial lessening of competitive opportunities, whenever a large and important seller is able to command patronage from -- a command patronage for his goods, from the customers from which he buys. To illustrate the point, the Commission called attention to an earlier case that it had involving the Waugh Equipment Company. Waugh made gears, the railroads used for freight cars. It was -- the railroads were buying about 1% of their goods from Waugh. Armour & Company bought up Waugh within six years, Waugh was selling 36% of the gears that the railroads used. Now why did that happen? Well Armour, of course, was one of the biggest shippers over the railroads. It was in a position to say or it would be obvious to a railroad that even if it was never said, did a good way to get Armour's patronage as a shipper was to buy Waugh gears and the result as I say, was that Waugh's sales moved from 1% to 36% within a six year period. And the Commission had a number of other illustration, of course, as an expert agency in this area. Having noted the, anti-competitive effects of reciprocity as a general rule, the Commission then find it out that this merger made the danger what it called a practical reality in the present case, because it gave Consolidated an opportunity previously unavailable to repay profit, as it said, from sales in one product area, dehydrated onions and garlic, on the sheer strength of its buying power in other markets and not on the basis of a better price, of a better product or a lower price. Then in the third part of the opinion, the Commission inquired whether that threat which is pointed out was in here in the structure of the market, was sufficiently substantial to bring the merger within Section 7. Since respondent repeatedly asserts that the Commission applied as its actual standard, the possibility of some effect, rather than the probability of substantial effect, I should emphasize that the opinion very clearly disapproves that assertion. At Page 67, the Commission then addressing itself to the question rather the potential effect on competition was sufficiently substantial to render the merger unlawful, said, we are aware that Congress did not intend Section 7 to apply only to the mere possibility that competition maybe substantially lessen. It then went on to quote the Chief Justice's opinion in the Brown Shoe case to the effect that Section 7 was concerned with probability.
Speaker: What page?
Archibald Cox: Page 67.
Justice Bernnan: I don't find answer.
Archibald Cox: And this is the little volume in the front of the record, let me say if you had a standard Volume 1.
Justice Bernnan: Yeah.
Hugo L. Black: Yeah, volume 1 that over on 67.
Archibald Cox: 67 and then over on 68, began on 67.
Hugo L. Black: It's the left part – left part of the sentence note that's involved.
Archibald Cox: A little bit, then it goes over in considering this question we are aware that Congress did not intend Section 7 to apply only to mere possibility. Then quoting from Brown Shoe, Congress used the words maybe substantial little less of competition to indicate that it's concerned with what probabilities, not certainties and little further on still in the quotations, mergers with a probable anti- competitive effect were to be prescribed by the act and then it asked what are the probabilities here? So while we may argue about whether the evidence stands what the Commission did, I don't think there could be any question that to try and to apply, the standard which this Court has said in the Brown Shoe case and following other cases was the controlling standard. It then went to the -- the Commission then went on to call attention to the large area in which there would be an opportunity for reciprocal dealing in this case because of course the size of the threat to competition, the importance of the threat to competition depends upon how much of the market, what part of the market may feel the operation of reciprocal buying. Now here the Commission pointed out just about 25% of the sales of onion and garlic that were being made by Consolidated's Gentry division, the acquired company, were made two companies from home during this period, Consolidated was also an important buyer, indeed 50% of all the purchases in the market were made by those companies from whom Consolidated was the buyer, but only 25% of them were made from Gentry. But there was a share of the market, a minimum of 25%, maximum perhaps 50%, it would feel to some degree or other or another, the effect of Consolidated's influence as a large purchaser. I think it's clear, if you think of this as one who was considering going into this business which was a growing and rapidly expanding business, increased 2.5 times during this period, that if you saw that a firm like Consolidated Groceries which was buying from those people who were likely to be your customers, was also trying to sell to them and was selling about 25% of the total demand, but you would be far more reluctant to go into that business and of course this effect to this chilling new entries is a factor of very great importance. In finding a probability of substantial lessening of competition, the Commission mentioned four other factors. First it said, that's not pointed out what is an unquestioned fact, that economic power in the onion and garlic markets was already very concentrated. Gentry had 29% in onion, 51% in garlic. Basic had equally large shares of the together they were up between 80 and 90%. So this was an area where power was already excessively concentrated. Second, there's no – second Consolidated did not hesitate to attempt to use the power of reciprocity, to use its buying power to induce the sales. Third, as I suggested a moment ago, the combination of this 29% and 51% already there plus Consolidated's buying power as a potential influence over buyers of onion and garlic, would tend to discourage no entry and the Commission if I remember correctly called attention to what was said in the Philadelphia Bank case about the importance of preserving opportunities for new entry in fields so they are already heavily concentrated. And finally the Commission noted but I think it is undisputable, certainly it's not yet been disputed, that no benefit to competition nor any economic saving or other business advantage, nor indeed any redeeming circumstance was assigned to justify this merger. Accordingly, the Commission concluded that the merger violated Section 7. There was one thing more that I should emphasize, it's one of the most important things in the case, about proceedings before the Commission. Consolidated introduced evidence, designed to show that during the seven years following the merger, it did not succeeded in improving its position in the relevant markets and adjudged by market shares, market performance in that sense and by the direct testimony of purchasers of onion and the garlic, its alleged power to enforce reciprocal buying had not up to then severely impaired competition, indeed it argued that it had not up to then impaired competition at all. The Commission that held they filed that evidence might show that Consolidated hadn't injured competition, it didn't disproves the power. It considered the evidence I think but relegated it to a subsidiary role and held that it's did not, as I said, dispose the existence of power to interfere with competition as a result of the merger which was the statutory test. The Court of Appeals however said that this evidence of market performance was conclusive and accordingly it set aside the Commission's order. Now in this court as I see it, the ultimate question is this, was the Commission warranted in finding that the merger created a sufficient probability of substantial injury to competition by putting Consolidated in a position where its buying power by influence suppliers to purchase Gentry onions and garlic, Consolidated's onions and garlic instead of those offered by competitors and that question comes out with three things that are important, really beyond dispute. First it is beyond dispute I submit that the Commission did make that critical finding. I think it's equally beyond dispute for the reason I stated a moment ago that Commission applied the proper test and the only way one can reach a different conclusion is to say that they weren't telling the truth when it asserted that that was the test it was applying and want to inquire into it. And third it is or at least should be common ground that the government had no obligation to show that the merger had actually lessened competition. Now that part again is taken care of by the Brown Shoe case and somewhat earlier was certainly foreshadowed if not held by Mr. Justice Brennan's opinion in the Du Pont case. Also the ultimate question as I say then this in a sense one affect, it does divide itself and I shall divide it by argument into what are in another sense I think two legal issues. One is whether laying aside the post acquisition evidence for a moment, the Commission may find that a merger will probably result in substantially lessening competition, where the evidence shows that the merger created the basic competition, basic condition of conducive to reciprocal dealing in a large part of what is here and already concentrated body. The basic condition being of course a company would with buying power, selling or seeking to sell other products to those from whom it makes its purchases. Then the second question is whether assuming that we're right on the first place, the evidence of market performance in the years following the merger, so destroyed the government's case as to compel a finding that as a matter of law the merger did not created a substantial threat to competition. The foundation of the Commission's finding that the acquisition would probably result in a substantial lessening competition, was its awareness as an expert body that opportunities for reciprocal dealing are in general very harmful to competition. The evils of reciprocity were noted as long ago as Adam Smith's remark that it was the spirit of monopoly which both invented and propagated this doctrine, he was speaking I should say of national trade, not domestic trade, but I can't see the thing again, observation is any of the less pertinent and I think that it will be agreed by respondent as it is by practically every commentator that there is no economic or competitive justification of our reciprocal dealing.
William O. Douglas: May I ask you Mr. Solicitor General, this merger was 1951?
Archibald Cox: 1951.
William O. Douglas: When did this proceeding start?
Archibald Cox: The proceeding began before the Federal Trade Commission. The complaint was issued either the -- in 1957, some years it was -- yes it was 5 and half I think. The Trade Commission began investigating when a complaint not in the technical sense, but a letter was sent to it in 1954 that was its investigation and there was a delay because the justice department was also conducting other investigations in the same firm, and there was a matter of coordinating them and then the proceeding just went longer, rather slowly [Attempt to Laughter] I must say from then on. There is – so far as I can make out from the docket entries, I looked at them, no particular explanation one could give at any time. The first three is two-and-a-half years, but probably not knowing about them, perhaps some orbit resulted from the fact that Section 7 was relatively new, that may or may not be an excuse, so I think it does explain part of what that --
Justice Bernnan: But even when the proceeding is begun it can take a quite of time, doesn't it?
Archibald Cox: The hearings were very long. They were in numerous parts of country. The respondent attempted to take a interlocutory appeal to the Commission, part way through and it went up, and then it went back down again. I don't want to say to Your Honor that that explains the whole 6 years, it plainly doesn't. Each part of the thing took a lot of time. I'm afraid that's all [Attempt to Laughter] I can say about my way of explanation.
Justice Bernnan: I have just noticed these cases come here they are so stale by the time you get to it --
Archibald Cox: I think that as we –-
Justice Bernnan: (Voice Overlap)
Archibald Cox: I think that begin to get some rules, one of which we would help to get here and such as were laid down in some of the cases that it should greatly simplify the trial of these cases and equally important, more important I guess expedited. I refer to the foundation, the starting point of the Commission's binding, being its awareness of the evils of the opportunities for reciprocal dealing and a fortiori of reciprocal dealing itself. The objection is plain enough. It introduces into the market an advantage resulting from concentration of economic power that is utterly irrelevant to fair competition based on price, quality, service, convenience and so forth. The firm which has such vast buying power as Armour obviously had a buying transportation or Consolidated has here we think in the buying groceries, that it's patronage is important to suppliers, if it is permitted to acquire a manufacturing firm that will sell to those suppliers, is then in a position to say if it has to say it, if you would like to sell to me, I have got a find product, I think the price is right and I like to deal with my friend. There may be nothing said, the letter less may be clear enough or there may be a very overt threat, there may be tactful dealing in between. One doesn't need to go beyond the present record to find illustrations of the force of the buying power. Mr. Wilson the President of the Wilson Spice Company testified, I am sure that the fact that we were selling spices or packing spices for Consolidated made us favor them more, give them more business than we might otherwise have given them. Now I don't mean to suggest and I think it's of some importance to my case to make a plan that we are not arguing that the power of reciprocal buying is always so strong that it enables the firm acquiring that power to make sales utterly without regard to price or utterly without regard to quality or other kinds of services. The advantage may be big one, may be a small one, perhaps it varies from case to case, but whether it's a big advantage or a small advantage is irrelevant. The important point is that it's an improper advantage. Consolidated's buying power or Armour's in my illustration in one market, should not be allowed to be used to influence sales in another market. As applied to a case like this the purpose of Section 7 we say is to enable Gentry's competitors, Gentry's competitors to sell onion and garlic on the basis of price, quality, service, other merchandizing factors, without having to take on the additional disadvantage of Consolidated's influence as a large part. Now even if the only times that Consolidated's influence had any force were when everything else was relatively equal, but still we submit consolidated would be gaining an improper advantage, One that the fellow trying to sell that shouldn't be obliged to take off. I have already mentioned the evidence before the Commission, I shouldn't say evidence, the information before the Commission about the effects of commercial reciprocity on competition, and about the way traders in the past have succumbed to the varying human tendency to take advantage of this. It is worth adding an addition to that though that of course the larger the firm, or the more diversified the business the greater will be the opportunities for reciprocity and a trend turns mergers of diversified firms in the economy, does tend to increase the opportunities for reciprocity and thus to introduce this improper factor as a wider and wider scale -- on a wider and wider scale into the economy. We have collected the writings in our brief. They are also in one of the briefs of amicus. I don't think any purpose would be served by quoting them here. It is a matter of some interest that many concerns have already put systemized their reciprocity program to the extent where they have setup departments of trade relations and the corporate offices in those departments have even formed a trade association of their own. The result of course as I said a moment ago is to make it harder and harder for the independent firm that is unable to rely on this factor. Now as I understand Consolidated's argument in the present case, it concedes almost everything I have said about the reciprocity in general. It says that the Commission failed to prove by specific evidence in this record that Consolidated acquired sufficient reciprocity power. That all it proved is the at most the structural opportunity. I think the fallacy lies in the assumption that we had any obligation to introduce any direct evidence upon that point. In appraising the probable consequences of this change in the structure of the business, the relevant business, the Commission has an expert body was entitled to draw on it's knowledge and experience as well of course if that is it's staff I mean the Commission as an institution. He -- from this he did know as I have argued that reciprocal buying is not only an unfair advantage, but creating opportunities for reciprocity carries the potential of devastating injury competition. A second, the evidence, the proof in the case, showed that economic power in the onion and garlic markets was already heavily concentrated even prior to the merger. Third, it showed that Consolidated had vast buying power that has to be admitted. And it showed that in this market, a very large part of the purchases of onion and garlic 50% were made by firms with which it dealt in this general period and the 35% of the purchases were being made from it Consolidated which is the part of the market where this power would be most effective.
Byron R. White: Mr. Solicitor General, you say it's Consolidated's function as a distributor, as a purchaser and a distributor of a food products that is relevant here.
Archibald Cox: Yes.
Byron R. White: Not its function as a retailer of foods.(Voice Overlap) I take it had a chain of retail stores.
Archibald Cox: Yes. That would be one step more removed, I think if the retail stores were out we would be saying exactly the same thing.
Byron R. White: Well I am just wondering is this important whether or not the possession of Consolidate as a wholesaler, as a wholesaler food, was a deteriorating one or an increasing one or what is the position of a food wholesaler these days is the trend directly from manufacturer to retailer? Is this just an attempt to stay in business for a diversifying or a really is --
Archibald Cox: Consolidated with --
Byron R. White: Is a distributor's leverage really very big?
Archibald Cox: Well what we know about that is these things. In addition to the influence that might be drawn in general, we know here that Consolidated officers thought they had some leverage. They hastened to go and use it. The testimony for example, the president of Consolidated when he was asked did he have a program, does your company have a policy of reciprocity, he replied that he could see nothing wrong with soliciting business in the normal way and his next answer has indicated that he regarded calling the reciprocity as the normal solicitation of business.
Byron R. White: But lets assume if I am a food distributor and I just have not send this as a true consolidator, but if I happen to be convinced that -- or I think that food distributor's days are numbered but if I want to stay in business I better be getting in some other line of business too, I might try food manufacturing plant and just to stay in business I may -- may be I may be on the way out of the distributor --
Archibald Cox: There is no -- there is no suggestion that I think that Consolidated was all the way out of here. Its sales [Voice overlap]
Byron R. White: -– As a distributor.
Archibald Cox: It's sales as a distributor increased very, very rapidly during this period.
Justice Bernnan: But there are a number of other acquisitions.
Archibald Cox: Yes, yes-- or they be.
Justice Bernnan: In other words they kept on picking up other business, other distributors.
Archibald Cox: They were picking up distributors all the time.
Justice Bernnan: They weren't --
Archibald Cox: They also picked up some process. They were engaged -- I don't mean that they may not have -- they weren't engaged in other attempts to diversify. What I would say here Justice White that no such suggestion, no such defense was put forward here.
Byron R. White: Well, even if what I suggest was true, if it was a large enough retailer of food, if they had a -- why – it would still have the purchasing power?
Archibald Cox: That's true, but I don't, in all candor, I don't think the Commission relied on its position as a retailer particularly. It was thinking of its power as buying from wholesale distribution and I wouldn't think I could stress the others also to the extent they had changed is an effect.
Byron R. White: Does the record show any special reasons why consolidator's ownership?
Archibald Cox: No, indeed the Commission pointed out and I haven't seen anything in the briefs to the contrary that nothing was offered that there was no redeeming circumstance pointed out. In addition to the evidence that consolidated did hurry to use it's purchasing power in an effort to bring about sales of onion, there was testimony that it did on a number of occasions succeed. Earlier I mentioned the testimony from the president Wilson Spice. In the testimony it's conceded that they succeeded in the case of J.J Gielow and also that they succeeded in a degree in the case I think it's of Illinois Meat company. I have mentioned before the amount of the market which was susceptible of this -- of this influence and the already concentrated condition of the market. Now taking all those together --
Potter Stewart: I don't quite -- I am not quite sure I understand why the concentrated condition of the market is relevant to this case. Of course it's of the greatest relevance to a case where two competitors --
Archibald Cox: Because this was a –-
Potter Stewart: As a (Voice Overlap) of merger.
Archibald Cox: -- this was a concern which even without the addition of this added power as we see it, the purchasing power, already dominated the market to the point where it would make it difficult for new entrants to come in and whereas the court said in the Philadelphia Bank Case, it was correspondingly important to preserve the opportunities for new entrants so that there might be de-concentration. Now think of this in terms of one of the little sellers of garlic and onion, the fact that this great big fellow who overshadowed them in terms of this relative size in this market --
Byron R. White: Has more selling power.
Archibald Cox: Has got still more selling power.
Earl Warren: We will recess now.